Citation Nr: 1207835
Decision Date: 03/01/12	Archive Date: 04/11/12

DOCKET NO.  10-19 438	)	DATE MAR 21 2012
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


CORRECTED ORDER

In a Board decision dated March 1, 2012, the Board addressed, and awarded, entitlement to an initial 20 percent evaluation for status-post left ankle fracture.  However, due to a typographical error, the Finding of Fact, Conclusion of Law, and Reasons and Bases referred to a right ankle disability.  Therefore, the following corrections are made in the decision issued by the Board in this case on March 1, 2012:

On pages 2-5, under FINDING OF FACT, CONCLUSION OF LAW and REASONS AND BASES FOR FINDING AND CONCLUSION, all references to a right ankle disability are to be corrected to refer to a left ankle disability.




		
	CHRISTOPHER MURRAY
	Acting Veterans Law Judge, Board of Veterans Appeals

Citation Nr: 1207835	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  10-19 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a compensable initial rating prior to December 20, 2007, for status-post left ankle fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from January 1952 to July 1962.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

The Veteran testified before the undersigned Acting Veterans Law Judge at a September 2011 hearing conducted in Washington, DC.  A transcript of the hearing has been associated with the claims file.


FINDING OF FACT

The right ankle disability was manifested by marked limitation of motion due to pain and swelling and impairment of function throughout the appeal period.   


CONCLUSION OF LAW

The criteria for an initial rating of 20 percent for a right ankle disability have been met as of March 12, 2004.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

For historical purposes, it is noted that service connection was established, and a 20 percent rating assigned, for the right ankle disability in a September 2008 rating decision, effective December 20, 2007.  The Veteran appealed the effective date assigned for the award of service connection, and in an August 2009 decision, the RO found there to be clear and unmistakable error in the September 2008 rating decision, and awarded an effective date of March 12, 2004, for the award of service connection and assigned an initial noncompensable rating from March 12, 2004, to December 20, 2007.  The Veteran appealed, contending that the 20 percent rating is warranted for the entire appellate period.  He has reported, to include during the September 2011 Board hearing, that the nature and severity of his right ankle symptoms and functional impairment have been consistent since March 12, 2004.  In other words, he contends that there was no objective worsening of his right ankle disability as of December 20, 2007, which would explain the staged increase to 20 percent.  

The Veteran is currently rated at 20 percent under Diagnostic Code (DC) 5271 for marked limitation of motion of the right ankle.  The rating criteria pertaining to the ankle provide compensable rating for ankylosis, malunion of the os calcis or astragalus, and moderate or marked limitation of motion.  Normal range of motion is 20 degrees dorsiflexion and 45 degrees plantar flexion.  The appropriate rating for limitation of motion is determined after consideration of functional loss due to flare-ups, fatigability, incoordination, weakness, and pain on movement.  See DeLuca, 8 Vet. App. at 206-7; 38 C.F.R. §§ 4.40, 4.45.  

After review of the evidence, the Board finds a 20 percent rating is warranted for the entire appellate period.  The Board acknowledges that the record does not include any findings or histories specific to the right ankle prior to the August 2008 VA examination; the records only reflect complaints and findings pertaining to the Veteran's lumbar spine disability and its associated lower extremity symptoms.  See, e.g., Winebrenner treatment records.  However, the Board notes the Veteran is competent to report his symptomatic history, to include the nature and severity of his symptoms, and the Board finds the August 2008 history of pain and discomfort since the initial fracture and the September 2011 testimony of consistent symptoms and functional impairment since the March 2004 claim credible.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994).  Thus, in the absence of contradictory evidence (i.e. evidence of a worsening of the right ankle disability during the appellate period or evidence to find the Veteran's statements regarding symptomatology to be not credible), the Board finds the evidence in relative equipoise regarding whether an initial compensable evaluation is warranted prior to December 20, 2007.

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In addition, the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."

As noted above, there is no direct medical evidence addressing the severity of the Veteran's right ankle disability prior to the August 2008 VA examination.  However, the Board observes fault for such a delay in obtaining evidence lies, at least in part, with VA, as clear and unmistakable error was found in the September 2008 rating decision.  As the Board has found the Veteran's statements regarding the severity of his right ankle disability to be credible, and resolving all doubt in favor of the Veteran, the Board concludes that an initial 20 percent evaluation is warranted as of March 12, 2004.


ORDER

An initial evaluation of 20 percent as of March 12, 2004, is granted, subject to the laws and regulations governing the payment of monetary benefits.
 



____________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


